DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 06/27/22. 
Claims 1 and 11 are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

	Note:
	
In light of the amendments and arguments (see remarks dated 11/29/21, pages 12-14, which are persuasive) made by applicants, the previously presented claims are eligible under 35 U.S.C. 101. Independent Claims 1 and 11 recite a particular application and as such are eligible under 35 U.S.C. 101. Here, the claims 1 and 11 integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2013/0055268) Amershi; Saleema A. et al., further in view of (US 2015/0100528) Danson; Christopher et al. and (US 2011/0010219) Stearns; William Nathan et al.

As per claims 1 and 11: Amershi shows:
A computer-executed method comprising: 
	executing code on one or more computing devices to cause the one or more computing devices to perform operations comprising ([0017]: computing devices):
maintaining, for each entity of a plurality of entities, a corresponding set of historical activity records (Amershi shows: [0031]: a web log pre-processor 210 may output a step in the ClearScript language for each web interaction to the web history for each user.); 
wherein each historical activity record represents an activity instance that targeted communication to the corresponding entity represented in the historical activity record, and includes (Amershi shows: [0031]: a web log pre-processor 210 may output a step in the ClearScript language for each web interaction to the web history for each user.): 
a sequence-number that reflects a temporal position of the activity instance relative to other activity instances that targeted communication to the corresponding entity, and an activity result value (Amershi shows: [0042]: The web task automation system 108 may then segment the logs within each day using a time-based heuristic as follows. Here, the logs read on “sequence-number” in the claim. The time of the log reads on “temporal position”. [0030]: a web history log may be generated as a result of recording user interactions "Here's What I Did: Sharing and Reusing Web Activity with ActionShot,” [0019] An automated generation of web procedures could benefit a large number of web users.  Once the automated web procedures are created, task procedures or sub-procedures could help users remember the procedures or sub-procedures when the users are in a particular situation, and remind the users to take the correct next steps to accomplish repeated tasks.  Automated web task procedures thus help the users perform the repeated tasks with less errors and increase user productivity.)  
wherein each entity, of the plurality of entities, is associated with a respective entity score and the entity score relates to a particular characteristic of the entity (applicants’ specification shows “entity score” [0026] Entity scores are calculated for the entities based on which the MVM application builds an MVM. An entity score is calculated for a particular entity via an entity scoring technique 202 in diagram 200. Entity scoring technique 202 may be any scoring technique that generates an entity score for the given entity. Depending on the technique used to generate entity scores, an entity score generated for a given entity represents one or more of: a probability that the entity will progress to a next phase in the sales pipeline; a probability of the entity completing a purchase; a value of past purchases made by the entity; etc. 
In light of the specification, Amershi does not show the above claim limitations. However, Danson shows predicting the likelihood of a prospect action based on the determination [0016]. [0049]: The predictive model predicts the likelihood of a prospect achieving certain goals and taking certain actions. [0058]: Other inputs that may be used by the predictive model include the demographic profile of the prospect, behavioral analysis of the prospect, and past history between the agent and the prospect. [0068]: The predictive model can help determine which customers are ready and likely to make a purchase, which customers are ready and likely to make a specific purchase, and which customers still need more information before making a purchase, by providing a likelihood of success for each such prospect decision/inflection point.  For example, a prospective sales lead who has had 4 or more meaningful contacts with an agent is very likely (e.g., 95% chance) to buy.)
Reference Amershi and Reference Danson are analogous prior art to the claimed invention because the references perform classification and predictions related to task performance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A); 
Amershi shows:
assigning each entity, of the plurality of entities, to a respective bucket in a plurality of buckets based, at least in part, on the entity score of the entity (See “entity score” in the claim limitation above using secondary reference Danson. Amershi shows “buckets” at least in [0023]: clustering of the action classes); 
Regarding the claim limitations below:
“calculating a particular marginal value matrix by:”
In light of the specification [0035]-[0036], Amershi does not show the above claim limitations. However, Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A);
Regarding the claim limitation below:
for each bucket of the plurality of buckets, calculating a marginal value for each sequence-number of a plurality of sequence-numbers 
In light of the specification [0035]-[0036], Amershi does not show the above claim limitations. However, Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A); 
wherein, within the particular marginal value matrix, the marginal value for each bucket/sequence-number combination is calculated based on:
(a) a sum of activity result values for historical activity records associated with the bucket/sequence-number combination (Amershi shows: [0031]: a web log pre-processor 210 may output a step in the ClearScript language for each web interaction to the web history for each user. [0042]: compute the mean time between consecutive domain actions, and then segment the logs when the time between consecutive actions exceeds one standard deviation of the mean.), and 
Regarding the claim limitations below:
(b) a total number of historical activity records associated with the bucket/sequence-number combination 
Amershi shows: [0031]: a web log pre-processor 210 may output a step in the ClearScript language for each web interaction to the web history for each user. [0042]: compute the mean time between consecutive domain actions, and then segment the logs when the time between consecutive actions exceeds one standard deviation of the mean.
Further, Danson shows [0044]: The algorithm finds the engaged segments in the communication and counts the total number of engaged segments.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A); 
Regarding the claim limitation below:
predicting, based at least in part on the particular marginal value matrix, a predicted marginal value for each current entity in a set of current entities 
In light of the specification [0035]-[0036], Amershi does not show the above claim limitations. However, Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A); 
Regarding the claim limitations below:
“displaying in a first graphical user interface effectiveness symbols based on the predicted marginal value that give an indication of a relative effectiveness to guide pursuit of an activity for each of the current entities;
displaying in a second graphical user interface structured workflow recommendation;
providing operable controls for the second graphical interface of the displayed structured workflow recommendation to allow a user to sort the set of current entities by predicted marginal value and detect time optimal activities;
displaying, in a third graphical user interface, information that identifies a recommended current entity, of the set of current entities, associated with the highest predicted marginal value.”
Amershi does not explicitly show a graphical user interface and as such does not show the above limitation. However, Danson shows a graphical user interface at least  in [0022]. Danson shows the above limitation (except the underlined part) at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class. Danson also shows [0063]: likelihood of outcomes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A).
	Further still, Amershi in view of Danson does not explicitly show “effectiveness symbols based on the predicted marginal value that give an indication of a relative effectiveness to guide pursuit of an activity for each of the current entities”. However, Reference Stearns shows the above limitation at least in Fig. 2, “Out of Adherences”, related text, also see [0017]: where Stearns shows the RTA 128 provides a supervisor display screen (such as shown in FIG. 2) that combines information on agent adherence with schedules, agent adherence to work-state time limits, and an overall summary of agents in each state into one or more display screens (or tabs), providing supervisors an at-a-glance indication of agent performance. This reads on the claim limitation above. 
Reference Amershi and Reference Stearns are analogous prior art to the claimed invention because the references perform classification and predictions related to task performance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Stearns, particularly monitoring user’s effectiveness in performing a task ([0017]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods so that with this information supervisors are able to make sure agents keep to their schedules throughout the day as taught by Reference Stearns (see at least in [0017]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Stearns, the results of the combination were predictable (MPEP 2143 A).

As per claims 2 and 12: 
Regarding the claim limitations below:
	wherein predicting, based at least in part on the particular marginal value matrix, a predicted marginal value for each current entity in the set of current entities comprises: 
identifying a particular bucket, of the plurality of buckets, for a particular current entity, of the set of current entities, based on a particular entity score associated with the particular current entity 
Amershi does not explicitly show a graphical user interface and as such does not show the above limitation. However, Danson shows the above limitation at least in [0022]. Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class. Danson also shows [0063]: likelihood of outcomes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A; 
identifying a next sequence-number for the particular current entity based, at least in part, on a most-advanced sequence-number for historical activity records associated with the particular current entity (Amershi shows the above claim limitation at least in [0033]: remind the users to take the correct next steps to accomplish repeated tasks); and 
Regarding the claim limitation below:
determining a particular predicted marginal value for the particular current entity based, at least in part, on the marginal value, in the particular marginal value matrix, for the combination of the particular bucket and the next sequence-number.
Amershi shows the above claim limitation at least in [0033]: remind the users to take the correct next steps to accomplish repeated tasks.
In light of the specification [0035]-[0036], Amershi does not show the above claim limitations. However, Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A).

As per claims 3 and 13: Amershi shows:
wherein: 
each bucket, of the plurality of buckets, is associated with a range of entity scores (See “entity score” in claim 1 above using secondary reference Danson. Amershi shows “buckets” at least in [0023]: clustering of the action classes); and 
identifying the particular bucket, of the plurality of buckets, for the particular current entity based on the particular entity score comprises determining that the particular entity score falls within a particular range of scores associated with the particular bucket (See “entity score” in claim 1 above using secondary reference Danson. Amershi shows “buckets” at least in [0023]: clustering of the action classes. [0055] and [0073]: shows range).

As per claims 4 and 14: Amershi shows:
wherein determining the particular marginal value based, at least in part, on the marginal value, in the particular marginal value matrix, for the combination of the particular bucket and the next sequence-number comprises: 
wherein the marginal value for the combination of the particular bucket and the next sequence-number is a particular marginal value (Amershi shows the above claim limitation at least in [0033]: remind the users to take the correct next steps to accomplish repeated tasks); 
identifying one or more subsequent marginal values that are associated with combinations of the particular bucket and sequence-numbers that are higher than the next sequence-number (Amershi shows the above claim limitation at least in [0033]: remind the users to take the correct next steps to accomplish repeated tasks); and 
determining the particular marginal value to be a maximum cumulative predicted marginal value based, at least in part, on the particular marginal value and the one or more subsequent marginal values (Amershi shows the above claim limitation at least in [0033]: remind the users to take the correct next steps to accomplish repeated tasks).

As per claims 5 and 15: Amershi shows:
wherein: 
each historical activity record further includes an activity type attribute (Amershi shows: [0031]: type of web actions, type of interaction may be recorded); and 
the historical activity records used to calculate the particular marginal value matrix are all of one or more particular activity types (Amershi shows: [0031]: type of web actions, type of interaction may be recorded).

As per claims 6 and 16: Amershi shows:
wherein: 
each historical activity record further includes an activity type attribute (Amershi shows: [0031]: type of web actions, type of interaction may be recorded); 
the historical activity records used to calculate the particular marginal value matrix are a first set of historical activity records that are all of a first activity type (Amershi shows: [0031]: type of web actions, type of interaction may be recorded); and 
the method further comprises calculating a second marginal value matrix by: 
for each bucket of the plurality of buckets, calculating a marginal value for each sequence-number, of the plurality of sequence-numbers, based on a second set of historical activity records that are all of a second activity type (See “entity score” in claim 1 above using secondary reference Danson. Amershi shows “buckets” at least in [0023]: clustering of the action classes. [0055] and [0073]: shows range); and 
the first activity type is different than the second activity type  (Amershi shows: [0031]: type of web actions, type of interaction may be recorded).

As per claims 7 and 17: Amershi shows:
wherein predicting, based at least in part on the particular marginal value matrix, a predicted marginal value for each current entity in the set of current entities further comprises: 
determining for a particular current entity, in the set of current entities, both of: 
a first tentative predicted marginal value from the particular marginal value matrix, and a second tentative predicted marginal value from the second marginal value matrix (See “entity score” in claim 1 above using secondary reference Danson. Amershi shows “buckets” at least in [0023]: clustering of the action classes. [0055] and [0073]: shows range.); 
identifying a particular predicted marginal value, for the particular current entity, to be the tentative predicted marginal value, of the first and second tentative predicted marginal values, that is the highest value (Amershi does not explicitly show a graphical user interface and as such does not show the above limitation. However, Danson shows the above limitation at least in [0022]. Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class. Danson also shows [0063]: likelihood of outcomes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A).

As per claims 8 and 18: Amershi shows:
further comprising: 
identifying a recommended type of activity for the particular current entity based on a type of activity associated with the marginal value matrix from which the particular predicted marginal value was identified (Amershi shows [0021]: embodiments of the invention may identify and recommend relevant procedures and sub-procedures to the user when the user browses a website); and 
Regarding the claim limitations below:
displaying, in the graphical user interface, information identifying the recommended type of activity for the particular current entity.
Amershi does not explicitly show a graphical user interface and as such does not show the above limitation. However, Danson shows the above limitation at least in [0022]. Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class. Danson also shows [0063]: likelihood of outcomes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A).

As per claims 9 and 19: Amershi shows:
further comprising: 
maintaining a plurality of marginal value matrices that includes the particular marginal value matrix (Amershi shows: [0031]: a web log pre-processor 210 may output a step in the ClearScript language for each web interaction to the web history for each user. [0042]: compute the mean time between consecutive domain actions, and then segment the logs when the time between consecutive actions exceeds one standard deviation of the mean.); 
wherein each marginal value matrix, of the plurality of marginal value matrices, corresponds to a corresponding activity type (Amershi shows: [0031]: a web log pre-processor 210 may output a step in the ClearScript language for each web interaction to the web history for each user. [0042]: compute the mean time between consecutive domain actions, and then segment the logs when the time between consecutive actions exceeds one standard deviation of the mean. Amershi shows: [0031]: type of web actions, type of interaction may be recorded); 
predicting, based at least in part on the particular marginal value matrix, a predicted marginal value for each current entity in the set of current entities comprises: 
determining a next activity type for a particular current entity, of the set of current entities, based, at least in part, on a pre-determined sequence of activity types, and predicting a particular predicted marginal value for the particular current entity using the particular marginal value matrix, of the plurality of marginal value matrices, based on the particular marginal value matrix corresponding to the next activity type (Amershi shows the above claim limitation at least in [0033]: remind the users to take the correct next steps to accomplish repeated tasks. Amershi shows: [0031]: a web log pre-processor 210 may output a step in the ClearScript language for each web interaction to the web history for each user. [0042]: compute the mean time between consecutive domain actions, and then segment the logs when the time between consecutive actions exceeds one standard deviation of the mean. Amershi shows: [0031]: type of web actions, type of interaction may be recorded).

As per claims 10 and 20: 
Regarding the claim limitations below:
further comprising: 
displaying, in the graphical user interface, in connection with the information that identifies the recommended current entity, a dollar amount that is calculated based, at least in part, on the predicted marginal value that was predicted for the recommended current entity.
Amershi does not explicitly show a graphical user interface and as such does not show the above limitation. However, Danson shows the above limitation at least in [0022]. Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class. Danson also shows [0063]: likelihood of outcomes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A).

				Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 12-13 of applicants’ remarks that the newly amended claims are not shown by the prior art “maintaining, for each entity…..wherein each historical activity record represents an activity instance…..includes”. Here, applicants argue that “Applicant respectfully disagrees. In claim 1, the historical activity record represents an activity instance that targeted communication to the corresponding entity represented in the historical activity record. The web log kept in Amershi is log of user interactions in a website. Thus, Amershi's web log captures communications from the user to a website. Amerishi's can be a many- to-one communication. In contrast, claim 1 maintains an historical activity record of communication to a plurality of entities in a one-to-many communication. Thus, here Amershi discloses the opposite of claim 1.” (page 12 of remarks) (see applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants’ argument seems to be a narrow interpretation of the claim limitations that is not supported by applicants’ specification, as follows: 
Firstly, it is unclear where in the specification is there support for “In contrast, claim 1 maintains an historical activity record of communication to a plurality of entities in a one-to-many communication.” As is alleged by the applicants. Specification [0018] does not show this even though it discusses the claim limitations argued. Spec. [0025] the same person being contacted by multiple sales people. Here, this could be interpreted as one to many communication, for instance one customer to many salespeople, but it can also be interpreted as many to one, for instance, many salespeople to one customer. Similarly, Spec. [0027] and [0029] again shows something similar to [0025] and Fig. 2 #220-224. Ultimately, it seems applicants argument above needs clarification as to what they are referring to as “one” and what is the “many” in the argument above to fully understand what applicants are arguing.
Regarding details about the claim limitations argued, please see the rejection of the claim limitations above.

Applicant’s Argument #2
Applicants argue on page(s) 13 of applicants’ remarks that the newly amended claims are not shown by the prior art “assigning each entity, of the plurality of entities…..entity”. Here, applicants argue that “The Examiner cites Amershi, ¶0023 as teaching: assigning each entity, of the plurality of entities, to a respective bucket in a plurality of buckets based, at least in part, on the entity score of the entity. Applicant respectfully disagrees. Amershi, ¶0023 teaches "clustering action classes (or instruction classes) and "creat[ing] one or more web task procedures from each cluster by taking all of the sequences in that cluster using an automation learning process." The Examiner identified a "user" of a web browser as the entity on p. 4 of the Office Action. Thus, in accordance with consistency, Amershi does not teach clustering users, and, thus, does not teach "assigning each entity, of the plurality of entities, to a respective bucket in a plurality of buckets based, at least in part, on the entity score of the entity" as required by claim 1.” (see applicants’ remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It is unclear what the applicants are arguing here. Stating that “Amershi, ¶0023 teaches "clustering action classes (or instruction classes) and "creat[ing] one or more web task procedures from each cluster by taking all of the sequences in that cluster using an automation learning process." The Examiner identified a "user" of a web browser as the entity on p. 4 of the Office Action.” Is not an argument, so it is unclear how the sentence that follows the above remarks is even more confusing “Thus, in accordance with consistency, Amershi does not teach clustering users, and, thus, does not teach "assigning each entity, of the plurality of entities, to a respective bucket in a plurality of buckets based, at least in part, on the entity score of the entity" as required by claim 1.” It is unclear what the “Thus” is implying, since applicants haven’t really argued anything or provided any reasons for the “Thus” to follow. Here, again, applicants’ argument seems to be a narrow interpretation of the claim limitations that is not supported by applicants’ specification. Regarding details about the claim limitations argued, please see the rejection of the claim limitations above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Reference:
(JP 2008158971 A) Daijogo A et al. This reference is concerned with the margin of work-hours of work plan is calculated based on the forecast time estimated in order to complete the work plan.  The operator of work plan is selected based on the margin and index value showing the high level of capability regarding the performance of operation currently recorded on storage device.
NPL Reference:
Gotz et al. DecisionFlow: Visual Analytics for High-Dimensional Temporal Event Sequence Data. IEEE Transactions on Visualization and Computer Graphics (Volume: 20, Issue: 12, Page(s): 1783-1792). Published: 12/31/2014. This reference is concerned with temporal event sequence data is increasingly commonplace, with applications ranging from electronic medical records to financial transactions to social media activity. Previously developed techniques have focused on low-dimensional datasets (e.g., with less than 20 distinct event types). Real-world datasets are often far more complex. This paper describes DecisionFlow, a visual analysis technique designed to support the analysis of high-dimensional temporal event sequence data (e.g., thousands of event types). DecisionFlow combines a scalable and dynamic temporal event data structure with interactive multi-view visualizations and ad hoc statistical analytics. We provide a detailed review of our methods, and present the results from a 12-person user study. The study results demonstrate that DecisionFlow enables the quick and accurate completion of a range of sequence analysis tasks for datasets containing thousands of event types and millions of individual events.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.P/Examiner, Art Unit 3624    
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624